JUSTICE McCULLOUGH, dissenting: The evidence presented in this case was more than sufficient to terminate respondent’s parental rights for failure to make reasonable efforts to correct the condition of inadequate supervision (see J.P., 261 Ill. App. 3d at 174-75, 633 N.E.2d at 34-35). The majority does correctly point out that was not the condition that was the basis for the child’s removal and that respondent was charged with correcting. However, I do not read the “reasonable effort” language in the Adoption Act (750 ILCS 50/1(D)(m) (West Supp. 1997)) as limiting the trial court’s decision to only conditions included in the original petition to adjudicate the minor neglected or abused. In construing the language of the Adoption Act, the best interests of the “person to be adopted” are to be given paramount consideration. 750 ILCS 50/20a (West 1996). Although the determination of whether respondent is an unfit parent is determined without consideration of the likelihood of the children being placed for adoption (750 ILCS 50/1(D) (West Supp. 1997)), this court’s construction of the grounds listed in that subsection should nevertheless give paramount consideration to the children’s best interests in accordance with the legislative intent expressed in section 20a of the Adoption Act. As a ground for parental unfitness, section 1(D) (m) of the Adoption Act designates the “[f]ailure by a parent to make reasonable efforts to correct the conditions that were the basis for the removal of the child from the parent.” 750 ILCS 50/1(D)(m) (West Supp. 1997). “The cardinal rule of statutory construction is to ascertain and give effect to the intent of the legislature. Solich v. George & Anna Portes Cancer Prevention Center of Chicago, Inc., 158 Ill. 2d 76, 81, 630 N.E.2d 820, 822 (1994); Kraft, Inc. v. Edgar, 138 Ill. 2d 178, 189, 561 N.E.2d 656, 661 (1990). The words of a statute are given their plain and commonly understood meanings. Forest City Erectors v. Industrial Comm’n, 264 Ill. App. 3d 436, 439, 636 N.E.2d 969, 972 (1994). Only when the meaning of the enactment is unclear from the statutory language will the court look beyond the language and resort to aids for construction. Solich, 158 Ill. 2d at 81, 630 N.E.2d at 822.” R.L. Polk & Co. v. Ryan, 296 Ill. App. 3d 132, 139-40, 694 N.E.2d 1027, 1033 (1998). Moreover, statutes are to be construed to avoid absurd results. People v. Stanciel, 153 Ill. 2d 218, 233-34, 606 N.E.2d 1201, 1210 (1992). Here, the statutory language does not expressly limit consideration to only conditions that existed at the time of the original petition for wardship. It would be an absurd result indeed if parental rights could not be terminated for a parent’s failure to correct a more serious condition that came to the attention of DCFS and the trial court after the child’s removal from the parent. It would also be absurd to argue that DCFS and the trial court should be required to release the child to the parents’ custody based on the correction of the original condition while a more serious subsequently discovered condition remained uncorrected. Here, numerous review hearings were conducted and orders entered by the trial court directing the respondent “to cooperate with DCFS and follow the service plan.” The order allowing the State’s Attorney to withdraw and to name a special prosecutor also placed a protective order against the respondent mother “to not communicate with the children in a way which attaches blame to the children for this case, or otherwise accuse the children of wrongdoing.” I disagree with the majority that the trial court is restricted to considering only the conditions alleged in the original petition for adjudication. “Reasonable efforts” can certainly relate to any dispositional order, review hearing order, and permanency review orders. A review of the record reveals many changes of attorneys representing the children and respondent, changes in representation in the State’s Attorney’s office, and appointment of a special prosecutor. All the while, the same trial judge presided. His findings as to efforts were not and should not be restricted to the allegations of the original petition for neglect. Although the trial court also addressed its ruling to the allegation of inability to discharge parental responsibilities, its findings address the issue of reasonable efforts. In addition to the findings set out in the majority, the trial court found: “In short, the mother made efforts. Those efforts weren’t sufficient. She is unable to do her job as a parent, despite offers of help, assistance, and instruction, and that inability is in large part due to her own refusal to change her way of thinking or her habits. I find that she is an unfit parent.” As to the best interests of the children, the relationship with their mother during the long journey in the court system has suffered severe deterioration. The evidence suggests the children do not desire continued visitation with Mom. A review of the record makes it clear the children have suffered and the trial court’s ruling was in their best interest. I believe the trial judge has the responsibility and the prerogative to consider all orders, plans, and directives that are for the benefit of the children and the respondent. The trial court was correct and I would affirm its order terminating parental rights.